

EXHIBIT 10.1





EMPLOYMENT AGREEMENT






BETWEEN:


RICHARD H GROSS




AND:


MIDWEST ENERGY EMISSIONS CORP.








 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011



 
1

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT


THIS AGREEMENT, dated this 19th day of September 2011, is made in duplicate.


BETWEEN:


RICHARD H GROSS, an individual residing at 2580 Carmel Drive, Lewis Center,
Ohio, USA. (Hereinafter referred to as “RG”)
 
OF THE FIRST PART


 
AND



MIDWEST ENERGY EMISSIONS CORP., a corporation under the laws of the State of
North Dakota, (Hereinafter referred to as the “COMPANY”)


OF THE SECOND PART


 
WHEREAS, RG has the required knowledge and previous experience in order to
manage the COMPANY financials and accounting procedures; and


WHEREAS, the COMPANY desires to avail itself of the expertise of RG in the
aforesaid areas:


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:




ARTICLE 1.0  INTERPRETATION
 
 
1.1
Unless the context otherwise requires,



 
(1)  
“Agreement” means these articles of agreement and all amendments thereto;

 
(2)  
“COMPANY” means Midwest Energy Emissions Corp. and its parent company, China
Youth Media, Inc., a corporation under the laws of Delaware;



(3)  
“Confidential Information” has the meaning set out in Section 6.1;



(4)  
“Effective Date” has the meaning set out in Section 10.1;



(5)  
“Intellectual Property” means patents, patent applications, copyrights, trade
secrets, know-how, trademarks, registered industrial designs and applications
for same and other intellectual property recognized in any applicable
jurisdiction;

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
2

--------------------------------------------------------------------------------

 
(6)  
“Term” has the meaning set out in Section 10.1;



(7)  
 “Services” means any services to be provided by RG as set forth in the
Agreement.

 
 
1.2
Unless the contrary intention appears: references to a particular clause or
scheduleshall refer to the most current version if amended; references to
legislation includethe legislation as amended; singular words include the plural
form and vice versa; and words denoting persons shall include any individual,
partnership, company, corporation, joint venture, trust, association,
organization or other entity, in each case whether or not having separate legal
personality. Headings are inserted for convenience and are not intended to
affect meaning or interpretation. The words "include'', "included" and
"'including" are to be construed as being followed by “without limitation”.

 
ARTICLE 2.0  THE SERVICES
 
 
2.1
During the Term of this Agreement, as reasonably expected from a person
fulfilling the position of a Chief Financial Officer, RG shall render to the
COMPANY the following services (“SERVICES”) in relation to:

 
2.1.1  
The chief administration officer of the COMPANY;



2.1.2  
The head of human resources of the COMPANY; and



2.1.3  
Managing and overseeing the COMPANY and its parent company, China Youth Media,
Inc. financials and accounting procedures.

 
 
2.2
During the term of this Agreement, the COMPANY shall appoint RG as Chief
Financial Officer of said COMPANY.

 
 
2.3
RG agrees to diligently perform the Services in a diligent, professional and
ethical manner and further agrees to devote such time, energy and attention to
the performance of such Services as may be necessary to enable them to be
carried out efficiently; provided, however, that in no event shall RG take any
action that may subject either RG or the COMPANY to civil or criminal liability.

 
 
2.4
In performing the Services hereunder, RG shall comply with all laws, rules,
regulations orders and ordinances of the United States of America and any other
state or country with jurisdiction over RG or the Services.

 
 
2.5
Initially and for the foreseeable future, RG shall report to the President and
the Chief Executive Officer and at all times seek the guidance of the COMPANY’s
President and the Chief Executive Officer. This shall not preclude corporate
reorganizations and changing reporting relationships.

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
3

--------------------------------------------------------------------------------

 
 
2.6
RG shall use his best efforts to further the business interests of the COMPANY
during the term of this Agreement in accordance with the term hereof



ARTICLE 3.0   PAYMENTS AND METHOD OF PAYMENT
 
 
3.1
In consideration of the performance of the Services contemplated under Article 2
hereof, RG shall received from the COMPANY:

 
3.1.1  
A yearly salary of one hundred and fourteen thousand ($114,000) USD, payable on
a monthly basis in the amount of nine thousand five hundred ($9,500.00) USD.



3.1.2  
RG shall be eligible to participate in all corporate 401 K program and health
benefit plans as instituted by the COMPANY, to be established within 90 days of
the commencement of this employment contract.



3.1.3  
RG shall be entitled to four (4) weeks of paid vacation per year, during the
Term of this Agreement.

 
3.1.4  
Yearly structured bonuses to be reviewed and approved by the Board of Directors
during the Term of this Agreement.



ARTICLE 4.0   REIMBURSEMENTS OF EXPENSES


 
4.1
In addition to the compensation payable to RG pursuant to Article 3 hereof, the
COMPANY shall, at the discretion of RG, pay directly or reimburse RG for, its
reasonable out-of-pocket expenses in connection with its performance of the
Services, including, without limitation, travel related expenditures (airline
tickets, meals, rental car & fuel, hotels, parking), customer entertainment and
business meals, conference fees, cost of any outside services such as financial
printers, couriers, business publications or similar services, telephone and
mobile phone and text or email, computer and word processing expenses or any
similar expenses associated with his performance of the Services.



 
4.3
All reimbursements shall be made promptly upon or as soon as possible after
presentation by RG of a statement or proof of payment in connection therewith.
All expenditures over $25 will be included with a monthly expense report for
purposes of IRS reporting and tracking.



ARTICLE 5.0  STOCK OPTION


 
5.1
Subject to the approval of the Board of Directors of the COMPANY, as a signing
bonus, RG shall be granted ownership of fifty thousand (50,000) shares of the
common stock of the parent company, China Youth Media, Inc., which will vest one
year from the effective date of this Agreement pursuant to Article 10.   RG
shall be eligible to participate in any COMPANY stock option and incentive plan,
which authorizes the grant of stock options and stock awards of the COMPANY
common stock and other equity-based awards or any successor thereto for the
Chief Financial Officer.

 
 



CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011


 
4

--------------------------------------------------------------------------------

 
ARTICLE 6.0   CONFIDENTIAL INFORMATION


 
6.1
RG acknowledges that the COMPANY has advised it that it has confidential,
proprietary and trade secret information and know-how relating to the COMPANY’s
reduction of mercury from emissions products and services and that the
Confidential Information is proprietary, and confidential. RG agrees to retain
the Confidential Information in strict confidence, and RG shall not disclose the
Confidential Information to any third party without the prior written consent of
the COMPANY.  RG shall not use the Confidential Information for any purpose
other than furthering the Services contemplated under this Agreement (the
“Limited Purpose”); shall not disassemble, decompile, or otherwise
reverse-engineer the Confidential Information and any inventions, processes, or
products disclosed under this Agreement; and, in preventing disclosure of
Confidential Information to third parties, shall use the same degree of care as
for its own information of similar importance, but no less than reasonable
care.  RG shall require that all parties to whom Confidential Information will
be disclosed review the term of this Agreement, shall require that its
employees, agents, and representatives comply with the term of this Agreement,
and shall be responsible for all disclosures, copying, and uses of the
Confidential Information by its employees, agents, and representatives.



 
6.2
Notwithstanding any other provisions of this Agreement, the COMPANY acknowledges
that Confidential Information shall not include any information which



 
6.2.1
is now or hereafter through no act or failure to act on the part of either
Party, become generally known or available to the public without breaching this
Agreement;



 
6.2.2
evidently was in the possession of RG prior to the time of disclosure and was
not acquired directly or indirectly from the COMPANY;



 
6.2.3
is disclosed to RG by a third party without an obligation of confidentiality;



 
6.2.4
is produced by or for RG independently of any information developed under this
Agreement, provided that the person or persons developing same have not had
access either directly or indirectly, to the information and provided such
independent development is documented; or



 
6.1.5
is required by law to be disclosed.



 
6.3
The COMPANY may use all information contained in the Services.  However, all
intellectual property, including know-how, either arising from the Services or
owned by RG prior to undertaking the Services, shall remain the property of RG.

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
5

--------------------------------------------------------------------------------

 
ARTICLE 7.0   INDEMNIFICATION


 
7.1
Each Party shall indemnify and save harmless the other Party, to the fullest
extent authorized by law, as the same exists or may hereafter be amended, from
and against all claim, demands, losses, expenses, costs incurred or suffered,
including lawyers fees, damages, actions, suits or proceedings, that are in any
manner based upon, arising out of, or attributable to the execution of this
Agreement or any part.  Each Party shall have the right to defend any such
action or proceeding with counsel of its own choosing.



 
7.2
The COMPANY hereby indemnify RG and his heirs and legal representatives against
all costs, charges, and expenses, including an amount paid to settle an action
or satisfy a judgment, reasonably incurred by him in respect of any civil,
criminal, or administrative proceeding to which he is made a party by reason of
being or having been a Chief Financial Officer of the COMPANY provided (a) RG
acted within the scope of his duties as Chief Financial Officer and in good
faith with a view to the best interests of the COMPANY and (b) in the case of a
criminal or administrative proceeding that is enforced by a monetary penalty, he
had reasonable grounds for believing that his conduct was lawful.



ARTICLE 8.0   REPRESENTATIONS


 
8.1
The Parties represent that they have not disclosed or provided to anyone any
unauthorized third party proprietary information, samples or documentation
pertaining to the Services.



ARTICLE 9.0   WARRANTY


 
9.1
Each party represents and warrants that it has good and sufficient power,
authority and right to enter into and deliver this Agreement each to the other.



 
9.2
Except as otherwise provided in this Agreement, each party disclaim all
warranties respecting the Services either expressly or implied by law or
otherwise, including all implied warranties of merchantability and fitness for a
particular purpose and the other party hereby accepts such disclaimer.



ARTICLE 10.0   DURATION OF AGREEMENT


 
10.1
This Agreement shall be effective from October 10th, 2011 and shall be valid for
a period of one (1) years (“Term”) and renewable, subject to the continued
approval by the Board of the Company.

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
6

--------------------------------------------------------------------------------

 
ARTICLE 11.0    TERMINATION AND TERMINATION FOR DEFAULT
 
 
11.1
A party may terminate this Agreement for cause:

 
 
11.1.1
if the other party remains in default of any material provision hereof ninety
(90)days (or such longer period of time as may be mutually agreed in writing)
afterwritten notice of such default is received by the defaulting party; or,

        
 
11.1.2
immediately upon written notice if the other party ceases to carry on its
business or becomes the subject of any proceeding under state, provincial or
federal law for the relief of debtors or otherwise becomes insolvent, bankrupt
or makes an assignment for the benefit of creditors, or upon the appointment of
a receiver for the other party or the reorganization of the other party for the
benefit of creditors



 
11.2
Termination by either party shall be without prejudice to any other rights to
which such party may be entitled against the other party at law or in equity by
reason of such other party’s default under this Agreement.

 
 
11.3
Subject to Article 11.1, termination of this Agreement will not relieve either
party fromany liability to the other party hereunder, including any obligation
to pay in full anyoutstanding invoice and other monies due or accrued under this
Agreement prior to or at the time that such termination becomes effective.

 
 
11.4
In the event that the Company terminates this Agreement without cause, the
Company shall pay RG six (6) months of salary pursuant to Article 3 as a
severance package and all stock options are fully vested upon termination
without cause.

 
 
11.5
 Within 10 (ten) days of termination of this Agreement, each party shall return
to the otherparty, at the other party’s expense, all of the other party’s
Confidential Information, and other property, documentation and materials, and
all copies thereof.

 
 
11.6
Articles 6.0, 7.0, 8.0, 9.0, 15.0, 17.0, 18.1 and shall survive termination
andconclusion of this Agreement.

    
ARTICLE 12.0  ASSIGNMENT
 
 
12.1
RG shall not assign or subcontract any portion of its rights, duties or
obligations under this Agreement, or assign this Agreement, unless the COMPANY,
in its sole discretion, grants RG written permission to do so. Notwithstanding
any such consent, RG shall continue to be fully responsible and liable for full
performance of all obligations assumed by it hereunder. The COMPANY shall have
the right to assign this Agreement to any of it subsidiary or affiliated
company, or to any third party in connection with the transfer of all or
substantially all of the assets of the business unit relating to this Agreement,
or the sale or transfer of the voting stock or shares of the COMPANY resulting
in a change in its effective control.

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
7

--------------------------------------------------------------------------------

 
ARTICLE 13.0   AMENDMENT
 
 
13.1
No amendment to this agreement shall be effective unless reduced to writing and
signed by the authorized representative of the parties.



ARTICLE 14.0    NOTICE
 
 
14.1
All notices or other communications required by this Agreement shall be
delivered or sent by an acceptable means to the addresses and persons below.
Acceptable means are:

 
 
14.1.1
delivery during normal business hours to the person responsible for receiving
communications, in which case it is effective when delivered;

 
 
14.1.2
delivery by courier or registered mail, in which case it is effective when the
delivery person obtains a signature accepting delivery; or

 
 
14.1.3
electronic transmission to the addressee’s office, in which case it is effective
when receipt is electronically acknowledged.
 
In the case of RICHARD H GROSS:
MR. Richard H Gross
2580 Carmel Drive
Lewis Center, OH 43035
Telephone: (740) 549-0855
E-mail: rjgross97@yahoo.com
 
In the case of the COMPANY:
Corporate Secretary
15 North 23rd Street, Stop 9054,
Grand Forks, ND
58202-9054
Telephone: (701) 772-1230
Facsimile: (701) 746-9477

 
ARTICLE 15.0    APPLICABLE LAW
 
 
15.1
This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware as applicable and shall be treated in all respects as a
Delaware company.

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
8

--------------------------------------------------------------------------------

 
ARTICLE 16.0   FORCE MAJEURE
 
 
16.1
Neither party shall be liable to the other for defaults in performance of its
obligations arising by reason of causes beyond its control and which by the
exercise of reasonable diligence, such parties are unable to prevent.  Such
causes include, but are not limited to acts of God, labour disputes,
governmental restraint, and actions taken by any governmental authority,
national emergency and unusual weather conditions, provided that the party
declaring the event of force majeure gives timely notice of such event to the
other party.  The date of delivery or of performance shall be extended for a
period equal to the time lost by reason of the delay.



ARTICLE 17.0   DISPUTE RESOLUTION
 
 
17.1
The parties shall attempt to resolve any dispute arising out of or pursuant to
this Agreement by recourse to the dispute resolution methods identified in the
following sequence, although steps may be by-passed by mutual consent

 
 
17.1.1
negotiations,

 
 
17.1.1
non-binding mediation or conciliation,

 
 
17.1.1
non-binding mini-trial, or

       
 
17.1.1
binding arbitration.

 
 
17.2
 If the parties cannot agree on any of the foregoing dispute resolution
mechanism, either party may, at any time, elect to have such dispute resolved by
litigation in the proper judicial forum.

 
 
17.3
Any party may within 15 (fifteen) days take the dispute to the next step if the
parties fail to agree on the appointment or procedure referred to in this
Article.

 
 
17.4
When mediation or conciliation is selected by the parties, they shall jointly
appoint one impartial expert mediator or conciliator to undertake the process
according to mutually agreed upon procedures



 
17.5
When a mini-trial is selected for resolution of a dispute, the parties shall
jointly appoint one impartial third party who shall preside at a brief hearing
at which the parties present their respective positions to the impartial third
party and to the highest level manager available from each party authorized to
settle the dispute.  If the mini-trial does not lead the parties to a settlement
of the dispute, either party may ask the third party to prepare and deliver to
them within 15 (fifteen) days a non-binding award that recommends the most fair
and reasonable full settlement of the dispute.

 
 
17.6
The arbitral award shall be in term of money only, and shall not include
punitivedamages, costs or interim measures. The parties shall attempt to appoint
jointly oneimpartial expert arbitrator. If the parties cannot agree within 30
(thirty) days on thechoice of an arbitrator, each party shall appoint, at its
own cost, one impartial expert arbitrator and those two arbitrators shall
appoint an expert third arbitrator as chairperson of an arbitral tribunal.

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
9

--------------------------------------------------------------------------------

 
 
17.7
When one of the steps 17.1(2), 17.1(3) or 17.1(4) is selected to resolve a
dispute, theparties shall jointly enter into a contract with the required
mediator or conciliator, thirdparty, arbitrator or arbitrators, as the case may
be, to pay the costs for the desired servicesand to bear their own costs of
participating in the process involved. The contracts referred to and
contemplated by this Article shall be in the form and content substantially
identical to the Arbitration Agreement (G.T.T.: 25-4-94), the Mini-Trial
Agreement (G.T.T.: 25-4-94) and the Mediation/Conciliation Agreement (G.T.T.:
07-02-94).

 
 
17.8
This Article 17.8 does not apply to issues respecting confidential information,
intellectual property or any issue where injunctive relief may be sought. Either
party may seek immediate relief on the foregoing issues in any court of
competent jurisdiction.



ARTICLE 18.0   PRIOR NEGOTIATIONS, ASSIGNMENTS AND RELATIONSHIP
 
 
18.1
This Agreement sets forth the entire Agreement concerning the Services, and
shall supersede all communications, negotiations and agreements between the
parties in relation to the subject matter herein.

 
 
18.2
This Agreement shall prevail to the benefit of and be binding upon the parties
hereto, their successors and permitted assigns.

         
ARTICLE 19.0     SEVERABILITY/WAIVER/FURTHER ASSURANCE


 
19.1
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.  No failure or delay by either party in exercising any right,
power or privilege hereunder shall operate as a waiver of such right, power or
privilege.  Parties shall do such things, and execute such further documents,
agreements and assurances, at the requesting party’s expense, during or after
termination of this Agreement, in order to protect, perfect and enforce the
rights granted herein, or to otherwise affect the intentions and
acknowledgements of the parties.

 
 
19.2
It is understood that RG shall not directly compete with the Company for a
period of 1 year from the time of termination of this agreement with any firm
operating in the same field with competing offerings as the Company

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties have caused this Agreement to be executed in
duplicate by persons authorized in that behalf, and sealed and delivered as of
the date of the last signature below.
 
On behalf of
RICHARD H GROSS
 
/s/ Richard H. Gross
__________________________________
Name : RICHARD H GROSS
Date:  9/21/2011
 
 
On behalf of
MIDWEST ENERGY EMISSIONS Corp
 
/s/ Richard MacPherson
____________________________________
Name :  RICHARD MACPHERSON
Title:    President
Date:  9/21/2011
   

 
 

CONFIDENTIAL BUSINESS AGREEMENT   Employment Agreement- ME2C-RG SEPT, 2011

 
11

--------------------------------------------------------------------------------

 

